DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
Objections to the Drawings:
Discussion of the drawing objections begin on page 6 of the applicant’s remarks. The applicant’s amendment to [0057] of the specification now makes it clear that the power conversion circuit part is composed of the power conversion switching part (Figs. 6 and 7, 16 and 46) and a second part (Fig. 8, 29). Furthermore, the amendment makes it clear that the power supply circuit board is shown in Fig. 8, 31. 
	 The previous drawing objections are withdrawn. However, the applicant’s amendment to the specification necessitates a new drawing objection discussed below. 
Rejection under 35 USC 102 (arrangement of the electrical components):
	Discussion of the rejection under 35 USC 102 based on the arrangement of the electrical components begins on page 7 of the applicant’s arguments. The applicant argues the rejection of claim 1 under 35 USC 102 by Iwabuki is improper because Iwabuki fails to teach wherein “the power conversion switching circuit board is mounted to the power conversion switching circuit part heat dissipation section [of the housing end face part] for heat dissipation; the power supply circuit part and the second part of the power conversion circuit part are mounted on a power supply circuit board; and the power supply circuit board is mounted to the power supply circuit part heat dissipation section [of the housing 
end face part] for heat dissipation” (applicant’s arguments p. 7). 
	During prosecution, claims are interpreted according to their broadest reasonable interpretation consistent with the specification (MPEP 904.01).
	Iwabuki teaches the power conversion switching circuit board (modified fig. 2 below, unlabeled board where black arrow points) mounted to the power conversion switching circuit part heat dissipation section (Fig. 2, 70a) [of the housing end face part (Fig. 2, 70)] for heat dissipation; the power supply circuit part (Fig. 2, 14 and 15) and the second part of the power conversion circuit part (Fig. 2, 25a and 25b) (“Further, the other ends of the FETs 21a to 21c are connected to smoothing capacitors 25a to 25c for absorbing the ripple component of the motor current flowing through the electric motor 30 by turning on and off the switching elements 20a to 20c, p. 4, lines 125-128) are mounted on a power supply circuit board (Fig. 2, 15); and the power supply circuit board is mounted to the power supply circuit part heat dissipation section (Fig. 2, the raised step part of 70) [of the housing end face part (Fig. 2, 70)] for heat dissipation. 
	The applicant may object to electrical connection member 15 being characterized as a board, but it being a board shaped member used for mounting electrical components makes it reasonable to characterize it as a board under the broadest reasonable interpretation. 

    PNG
    media_image1.png
    492
    725
    media_image1.png
    Greyscale

	Iwabuki teaches all of these elements of the claimed invention, therefore the applicant’s argument is not persuasive. 
Rejection under 35 USC 102 (Iwabuki teaches away from the claimed invention):
Discussion of the rejection under 35 USC 102 based on Iwabuki teaching away from the claimed invention begins on page 8 of the applicant’s remarks. The applicant states that Iwabuki teaches away in a conclusory manner, therefore the applicant’s argument is not persuasive. Furthermore, whether the prior art teaches away from the claimed invention is a secondary consideration to be discussed in light of an obviousness rejection under 35 USC 103. The rejection under Iwabuki was one for anticipation under 35 USC 102, therefore whether Iwabuki teaches away is irrelevant. 
Rejection under 35 USC 102 (separate boards for 14 and 25a, 25b):
	Discussion of the rejection based on 14 being on a separate board from 25 and 25b begins on page 8 of the applicant’s remarks. The applicant argues that Iwabuki fails to teach all the limitations of claim 1 by failing to teach wherein “the power supply circuit part and the second part of the power conversion circuit part are mounted on a power supply circuit board”.
	During prosecution, claims are interpreted according to their broadest reasonable interpretation consistent with the specification (MPEP 904.01).
	Iwabuki teaches wherein the power supply circuit part (Fig. 2, 14) and the second part of the power conversion circuit part (Fig. 2, 25a and 25b) are mounted on a power supply circuit board (Fig. 2, 15). Although the applicant is correct in that power supply circuit part 14 is mounted on the control board 10 (“the control circuit capacitor 14 is arranged on the front side surface of the control board 10”, p. 9, line 349), the power supply circuit part is also mounted on power supply circuit board 15 along with 25a and 25b (“If the structure is such that the smoothing capacitors 25a to 25c and the control circuit
capacitor 14 are sandwiched between the control board 10 and the electrical connection
member 15, the space created between the control board 10 and the electrical connection
member 15 can be effectively used”, p. 9, lines 352-355). 
	Therefore, Iwabuki teaches 14 being on the same board as 25a and 25b so the applicant’s arguments are not persuasive. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “second group of capacitors 29” making up the power conversion circuit part as described in [0057] of the amended specification. In Fig. 8, capacitors 29 can be seen as part of the power supply circuit 17. The examiner interprets these as the “first group of capacitors” described in [0057], however it unclear where the second group of capacitors 29 that are part of the power conversion part are shown in the drawings. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwabuki et al (WO 2016/117144 A1, hereinafter “Iwabuki”).
Regarding claim 1, Iwabuki discloses an electric drive device comprising:

    PNG
    media_image2.png
    642
    463
    media_image2.png
    Greyscale

a motor housing (63) structured to house an electric motor (30) wherein the motor housing (63) includes a housing end face part (70) opposite to an output part (81) of a rotating shaft (80) of the electric motor (30), and wherein the electric motor is structured to drive a controlled object of a mechanical system (81) (“The electric power steering device for automobiles detects the rotation direction and rotation torque of the steering shaft that is rotated by the driver operating the steering wheel, and based on this detected value, the rotation direction of the steering shaft and the rotation direction”, p. 1, lines 13-16) 
and an electronic control part (3) arranged at the housing end face part (70), and configured to drive the electric motor (30), (“a motor drive control device 3 that controls the drive of the electric motor 30 and a rotational speed of the electric motor 30”, p. 3, 93-94) wherein the electronic control part (3) includes a control circuit part (11-13), a power supply circuit part (14, 15), and a power conversion circuit part (20a-20c and 25a-25c) (“The control circuit capacitor 14 is a capacitor for supplying a power supply Vc to semiconductor control elements and circuit elements constituting the microcomputer 11, FET drive circuit 12, current detection circuit 13, etc. mounted on the control board 10”, p. 4, lines 159-162) wherein 
the housing end face part (70) includes a power conversion switching circuit part heat dissipation section (70a) and a power supply circuit part heat dissipation section (raised sections of 70 where 15 is mounted), and includes a step (height difference between 70a and raised sections of 70) between the power supply circuit part heat dissipation section (raised sections of 70 where 15 is mounted) and the power conversion switching circuit part heat dissipation section (70a) such that the
power supply circuit part heat dissipation section (raised section of 70) projects away from the electric
motor (30) with respect to the power conversion switching circuit part heat dissipation section (70a);
	the power conversion circuit part (20a-20c and 25a-25c) includes a power conversion switching
circuit part (20a-20c), and a second part exclusive of the power conversion switching circuit part (25a-
25c);
the power conversion switching circuit part (20a-20c) includes an upper arm switching element
(21a) and a lower arm switching element (22a) (“The FET 21a of the switching element 20a constitutes
the positive side arm of the U phase of the three-phase bridge circuit, the FET 22a constitutes the negative side arm of the U phase, the FET 21b is the positive side arm of the V phase of the three-phase bridge circuit, and the FET 22b is the negative side of the V phase”, p. 3 and 4, lines 120-123) packaged by synthetic resin (“The switching elements 20a to 20c are formed by molding a bare chip of a FET with a resin”, p. 5, line 200) and is mounted on a power conversion switching circuit board (black section where 20a-20c are mounted);
	the power conversion switching circuit board is mounted to the power conversion switching
circuit part heat dissipation section for heat dissipation (black part is on 70a);
the power supply circuit part (14) and the second part of the power conversion circuit part (25a-
25c) are mounted on a power supply circuit board (15);
and the power supply circuit board is mounted to the power supply circuit part heat dissipation
section for heat dissipation (15 mounted on raised part of 70).
Regarding claim 5, Iwabuki teaches an electric power steering device comprising:
an electric motor (30) structured to apply a steering assist force to a steering shaft (80) (“The electric power steering device for automobiles detects the rotation direction and rotation torque of the steering shaft that is rotated by the driver operating the steering wheel, and based on this detected value, the rotation direction of the steering shaft and the rotation direction”, p. 1, lines 13-16) (note that the steering shaft is part of the steering wheel apparatus) depending on an output from a torque sensor (6), wherein the torque sensor (6) is structured to sense a direction of rotation of the steering shaft (1) and a rotating torque applied to the steering shaft (1) (“When the driver operates the steering wheel 1 to apply steering torque to the steering shaft, the torque sensor 6 detects the steering torque, and a steering torque signal corresponding to the detected torque is input to the microcomputer 11”, p. 5, lines 164-166).
a motor housing (63) structured to house an electric motor (30) wherein the motor housing (63) includes a housing end face part (70) opposite to an output part (81) of a rotating shaft (80) of the electric motor (30);
and an electronic control part (3) arranged at the housing end face part (70), and configured to drive the electric motor (30), (“a motor drive control device 3 that controls the drive of the electric motor 30 and a rotational speed of the electric motor 30”, p. 3, 93-94) wherein the electronic control part (3) includes a control circuit part (11-13), a power supply circuit part (14, 15), and a power conversion circuit part (20a-20c and 25a-25c) (“The control circuit capacitor 14 is a capacitor for supplying a power supply Vc to semiconductor control elements and circuit elements constituting the microcomputer 11, FET drive circuit 12, current detection circuit 13, etc. mounted on the control board 10”, p. 4, lines 159-162) wherein 
the housing end face part (70) includes a power conversion switching circuit part heat dissipation section (70a) and a power supply circuit part heat dissipation section (raised sections of 70 where 15 is mounted), and includes a step (height difference between 70a and raised sections of 70) between the power supply circuit part heat dissipation section (raised sections of 70 where 15 is mounted) and the power conversion switching circuit part heat dissipation section (70a) such that the
power supply circuit part heat dissipation section (raised section of 70) projects away from the electric
motor (30) with respect to the power conversion switching circuit part heat dissipation section (70a);
	the power conversion circuit part (20a-20c and 25a-25c) includes a power conversion switching
circuit part (20a-20c), and a second part exclusive of the power conversion switching circuit part (25a-
25c);
the power conversion switching circuit part (20a-20c) includes an upper arm switching element
(21a) and a lower arm switching element (22a) (“The FET 21a of the switching element 20a constitutes
the positive side arm of the U phase of the three-phase bridge circuit, the FET 22a constitutes the negative side arm of the U phase, the FET 21b is the positive side arm of the V phase of the three-phase bridge circuit, and the FET 22b is the negative side of the V phase”, p. 3 and 4, lines 120-123) packaged by synthetic resin (“The switching elements 20a to 20c are formed by molding a bare chip of a FET with a resin”, p. 5, line 200) and is mounted on a power conversion switching circuit board (black section where 20a-20c are mounted);
	the power conversion switching circuit board is mounted to the power conversion switching
circuit part heat dissipation section for heat dissipation (black part is on 70a);
the power supply circuit part (14) and the second part of the power conversion circuit part (25a-
25c) are mounted on a power supply circuit board (15);
and the power supply circuit board is mounted to the power supply circuit part heat dissipation
section for heat dissipation (15 mounted on raised part of 70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuki in view of Togawa et al. (US 20180115225 A1, hereinafter “Togawa”).
Regarding claim 2, Iwabuki teaches the electric drive device according to claim 1. 
Iwabuki does not teach wherein each of the control circuit part, the power supply circuit part
and the second part of the power conversion circuit part, and the power conversion switching circuit part is implemented by a redundant system.
Togawa teaches an electric drive system where the circuits of the drive system are made up of
two identical modules, thereby creating a redundant system (“If any one of the switching elements used in these bridge circuits fails, the motor 20 cannot be controlled, and then, the electric power steering control device cannot function. Therefore, in the present embodiment, the bridge circuit, that is, the module 51 is configured to include two modules of the first module 511 and the second module 512 for the redundancy of the control mechanism, and both the drive circuits included in both modules are identical and independently drive the motor 20. As described above, even in a case where a plurality of modules 51 are mounted on the substrate 50, the height of module 51 (the first module 511 and the second module 512) is high and the footprint of the module is small with respect to the substrate 50, and thus, the module 51 can easily be mounted on the substrate 50. In addition, even in a case where the module 51 is made redundant in order to improve the reliability, by configuring the insertion portion 31 (the first insertion portion 311 and the second insertion portion 312) into which the modules are inserted, it is possible to share the components and to easily install the module 51 in a redundant manner”, [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drive system of Iwabuki by making each of the control circuit part, the power supply circuit part and the second part of the power conversion circuit part, and the power conversion switching circuit in the form of redundant modules as taught by Togawa. 
This redundant circuit structure makes for a more reliable drive device as if the first circuit
module fails the drive device can still operate using the second circuit module (see paragraph 70 above).
Regarding claim 3, Iwabuki in view of Togawa teaches the electric drive device according to claim 2. 
Iwabuki further discloses wherein the power conversion switching circuit part heat dissipation
section (70a) includes a heat dissipation projecting part (ceramic substrate) projecting away from the
electric motor (30) in an axial direction (from bottom to top of figure 8) of the electric motor (30) (“Further, the switching elements 20a to 20c are formed on a metal substrate having an insulating layer arranged on a base material such as aluminum and covered with a copper foil for forming a circuit, or a ceramic material and a wiring conductor having high heat conductivity. It may be mounted on a ceramic substrate composed of, and may come into contact with the heat sink portion 70 via these substrates”, p. 6, lines 221-225).
	Regarding claim 4, Iwabuki in view of Togawa teaches the electric drive device according to claim 4. 
	Iwabuki further discloses wherein the power conversion switching circuit part (20a-20c), the
power supply circuit part (4, 15), and the control circuit part (11-13) of the electronic control part (3) are
arranged in this order away from the electric motor (30) in the axial direction (from bottom to top of
figure 8) of the electric motor.
Regarding claim 6, Iwabuki teaches the electric power steering device according to claim 5. 
Iwabuki does not teach wherein each of the control circuit part, the power supply circuit part
and the second part of the power conversion circuit part, and the power conversion switching circuit part is implemented by a redundant system.
Togawa teaches an electric drive system where the circuits of the drive system are made up of
two identical modules, thereby creating a redundant system (“If any one of the switching elements used in these bridge circuits fails, the motor 20 cannot be controlled, and then, the electric power steering control device cannot function. Therefore, in the present embodiment, the bridge circuit, that is, the module 51 is configured to include two modules of the first module 511 and the second module 512 for the redundancy of the control mechanism, and both the drive circuits included in both modules are identical and independently drive the motor 20. As described above, even in a case where a plurality of modules 51 are mounted on the substrate 50, the height of module 51 (the first module 511 and the second module 512) is high and the footprint of the module is small with respect to the substrate 50, and thus, the module 51 can easily be mounted on the substrate 50. In addition, even in a case where the module 51 is made redundant in order to improve the reliability, by configuring the insertion portion 31 (the first insertion portion 311 and the second insertion portion 312) into which the modules are inserted, it is possible to share the components and to easily install the module 51 in a redundant manner”, [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drive system of Iwabuki by making each of the control circuit part, the power supply circuit part and the second part of the power conversion circuit part, and the power conversion switching circuit in the form of redundant modules as taught by Togawa. 
This redundant circuit structure makes for a more reliable drive device as if the first circuit
module fails the drive device can still operate using the second circuit module (see paragraph 70 above).
Regarding claim 7, Iwabuki in view of Togawa teaches the electric power steering device of claim 6.
Iwabuki further discloses wherein the power conversion switching circuit part heat dissipation
section (70a) includes a heat dissipation projecting part (ceramic substrate) projecting away from the
electric motor (30) in an axial direction (from bottom to top of figure 8) of the electric motor (30) (“Further, the switching elements 20a to 20c are formed on a metal substrate having an insulating layer arranged on a base material such as aluminum and covered with a copper foil for forming a circuit, or a ceramic material and a wiring conductor having high heat conductivity. It may be mounted on a ceramic substrate composed of, and may come into contact with the heat sink portion 70 via these substrates”, p. 6, lines 221-225).
Regarding claim 8, Iwabuki in view of Togawa teaches the electric power steering device of claim 7.
Iwabuki further discloses wherein the power conversion switching circuit part (20a-20c), the
power supply circuit part (4, 15), and the control circuit part (11-13) of the electronic control part (3) are
arranged in this order away from the electric motor (30) in the axial direction (from bottom to top of
figure 8) of the electric motor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834